DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/11/2021.  As directed by the amendment: claims 1, 7, 8 and 10 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-20 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what exact structure would be needed in order to meet the limitation(s) of the suture retention strength of the holes being at least 80%, at least 90%, of a suture retention strength of a region of the tissue matrix without holes; 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cahn (WO 97/06837), in view of Ge et al. (Comparison of histological structure and biocompatibility between human acellular dermal matrix (ADM) and porcine ADM; Burns; 2009 Feb; 35(1); pg.46-50), hereinafter Ge.
Regarding claim 1, Cahn discloses a tissue matrix product, illustrated in Figure 4, comprising a flexible sheet including a group of between 10 and 80 holes passing through the tissue matrix, wherein the flexible sheet comprises a rectangular shape, and the holes have a maximum dimension between 1.5 mm and 2.5 mm (pg. 7, Lines 13-14), wherein the holes are arranged in a pattern (M) comprising a motif of five holes having a width (W) and a length (L) and including a center hole and holes at four corners of the motif, the motif repeating in at least a first column (C1) and a second column (C2) wherein a distance (D) between the first column (C1) and the second column (C2) is greater than the width (W) of the motif, a center hole of a motif in the first column being laterally aligned with corner holes of a motif in the second column (as illustrated in modified figure 4, below, with a lateral line going from the center hole of the motif of column 1 through corner holes of the motif of column 2) such that a uniaxial tensile strength is at least 60% of a uniaxial tensile strength of a sheet without holes, illustrated in Figure 4 and modified figure 4, below (To clarify, paragraph [0007] of the originally filed specification of the current application at hand states “the holes are arranged in a pattern such that a uniaxial tensile strength measured in any direction along the sheet is at least 60% of the uniaxial tensile strength of the sheet without the group of holes” (emphasis added), and this paragraph appears to be the only time in the entire specification that the parameter of a uniaxial tensile strength measured in any direction along the sheet is, specifically, “at least 60% of the uniaxial tensile strength of the sheet without the group of holes”; furthermore, according to the 

    PNG
    media_image1.png
    798
    1315
    media_image1.png
    Greyscale

	However, Ge teaches a flexible sheet product that comprises a tissue matrix (pg. 46, Column 1, Lines 2-4); wherein the flexible sheet product is effective in repairing/reconstructing different body tissues (pg. 46, Column 1, Lines 6-7 & pg. 49, Column 1, Last 3 Lines).
	In view of the teachings of Ge, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate material for the tissue matrix product of Cahn, including comprising a tissue matrix, as claim, since doing so amounts to mere substitution of one known material used in the art of artificial skin/tissue products for another known material, and it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 2, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Ge further teaches substantially all native cellular material has been removed from the tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 47, Column 1, Lines 6-7).
Regarding claims 3, 4 and 6, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Ge further teaches the tissue matrix comprising an acellular human dermal tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 46, Column 2, 2nd to Last Line).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix product of Cahn in view of Ge, including an acellular human dermal tissue matrix, as claim, since it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 5, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Ge further teaches the tissue matrix is a porcine tissue matrix (Ge: pg. 46, Column 1, Last 2 Lines & pg. 46, Column 2, 3rd to Last Line – pg. 47, Column 1, Line 12).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix product of Cahn in view of Ge, including a porcine tissue matrix, as claim, since it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claims 7-9, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Cahn further teaches each hole has a rounded border/circular shape, illustrated in Figure 4; and though it is not specifically stated that the suture retention strength of any one of the holes is at least 90% of the suture retention strength of a region of the tissue matrix without a hole, 
Regarding claim 10, Cahn discloses a tissue matrix product, illustrated in Figure 4, comprising a flexible sheet including a group of between 10 and 80 holes passing through the matrix, wherein the flexible sheet comprises a rectangular shape, and the holes have a maximum dimension between 1.5 mm and 2.5 mm (pg. 7, Lines 13-14), wherein the holes are arranged in a 
	However, Ge teaches a flexible sheet product that comprises a tissue matrix (pg. 46, Column 1, Lines 2-4); wherein the flexible sheet product is effective in repairing/reconstructing different body tissues (pg. 46, Column 1, Lines 6-7 & pg. 49, Column 1, Last 3 Lines).
	In view of the teachings of Ge, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate material for the tissue matrix product of Cahn, including comparing a 
Regarding claim 11, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Cahn further teaches the motif (M) has a rectangular shape with a hole positioned at each corner of the rectangle and one hole positioned at the center of the rectangle, illustrated in Figure 4 and modified figure 4, above.
Regarding claim 12, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Cahn further teaches the motif (M) is arranged in columns (C1 & C2) and rows (R1 & R2), illustrated in Figure 4 and modified figure 4, above.
Regarding claim 13, Cahn in view of Ge disclose the tissue matrix product of claim 12, wherein Cahn further teaches the motif (M) is arranged such that the distance (A) between two holes of two columns (C1 & C2) differs from the distance between the holes at bottom corners of the motif (M) such that the motifs of two different columns (C1 & C2) are misaligned, reducing the alignment of holes along a straight line drawn obliquely across a top or bottom surface of the tissue matrix to 3 or fewer, illustrated in Figure 4 and modified figure 4, above.
Regarding claims 14 and 15, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Cahn further teaches each hole has a rounded border/is circular, illustrated in Figure 4.
Regarding claims 16-18, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Ge further teaches the tissue matrix comprising an acellular human dermal tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 46, Column 2, 2nd to Last Line).  It would have 
Regarding claim 19, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Ge further teaches the tissue matrix is a porcine tissue matrix (Ge: pg. 46, Column 1, Last 2 Lines & pg. 46, Column 2, 3rd to Last Line – pg. 47, Column 1, Line 12).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix product of Cahn in view of Ge, including a porcine tissue matrix, as claim, since it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 20, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Ge further teaches substantially all native cellular material has been removed from the tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 47, Column 1, Lines 6-7).

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of Cahn in view of Ge stating the prior art does not teach or suggest the holes, of the tissue matrix product, being “in a pattern comprising a motif of five holes having a width and a length and including a center hole and holes at four corners of the motif, the motif repeating in at least a first .
	Applicant further goes on to argue the rejection of independent claim 10 as being unpatentable over the prior art of Cahn in view of Ge stating Cahn does not teach or suggest the holes being “arranged in a pattern comprising a motif of five holes having a width and a length and including a center hole and holes at four corners of the motif, the motif repeating in at least a first column and a second column wherein a distance between the first column and the second column is greater than the width of the motif, a center hole of a motif in the first column being laterally aligned with corner holes of a motif in the second column such that a straight line drawn obliquely across a top or bottom surface of the matrix can pass through at least one but no more than three of the holes”.  Examiner respectfully disagrees with Applicant’s assertion.  Cahn clearly teaches the holes, of the tissue matrix product, being arranged in a pattern (M) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774